Title: To James Madison from Thomas Jefferson, 10 June 1792
From: Jefferson, Thomas
To: Madison, James


Dear SirPhiladelphia June 10. 1792. No. 3.
The poll of the N. Y. election stood the day before yesterday thus.


  
  Clinton
  Jay


  Suffolk
  481
  228.


  Queen’s cty.
  532
  288


  King’s cty.
  244
  92


  city & county of N. Y.
  603
  739


  Orange
  551.
  80.


  Dutchess
  751.
  945


  Westchester
  347
  824


  Richmond
  106
  4


  Ulster.
  947
  654


  Columbia
  1303
  717


  Renslaer
  404
  717


  Washington
  758
  471


  Saratoga.
   405
   461


  
  7432
  6220



General Schuyler says there will be about 16,000 voters and offers to bet 3. to 1. as far as 500. guineas that Jay will still be elected. However he seems to be alone here in that expectation. We dined together at the P’s on Thursday, and happening to set next one another, we got, towards the close of the afternoon, into a little contest whether hereditary descent or election was most likely to bring wise and honest men into public councils. He for the former, Pinkney & myself for the latter. I was not displeased to find the P. attended to the conversation as it will be a corroboration of the design imputed to that party in my letter. At a dinner of Jay-ites yesterday R. M. mentioned to the company that Clinton was to be vice-president, that the Antis intended to set him up. Bingham joined in attesting the project, which appeared new to the rest of the company. I paid Genl. Irvin 50 D. for mr. Moore, the receipt he had, vouching it. Adieu. Your’s affectionately
